Citation Nr: 9903324	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  97-02 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to additional death benefits.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from June 1944 to November 
1946.  He died January [redacted], 1995; the appellant is 
recognized as his surviving spouse.  This case came before 
the Board of Veterans' Appeals (Board) on appeal from the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

During his lifetime the veteran was service-connected for 
hypertensive arteriosclerotic heart disease, status post 
myocardial infarction with hypokinesis.  Such was evaluated 
as 30 percent disabling effective October 24, 1947.  In a 
decision dated in May 1991, the Board denied the veteran 
entitlement to an evaluation in excess of 30 percent for his 
heart disability.  The veteran did not appeal and that 
determination became final.  See 38 U.S.C.A. § 7104(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 (1998).  In 
July 1991, the veteran submitted additional evidence in 
support of his claim.  In a rating decision dated in 
September 1991, the RO assigned a temporary 100 percent 
evaluation for the veteran's heart disability, to be 
effective from July 6, 1991, to January 31, 1992, with the 
previously assigned 30 percent evaluation resuming pending 
re-evaluation and examination.  The veteran perfected a 
timely appeal to that determination.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998).  
Thereafter, in a rating decision dated December 29, 1994, the 
RO assigned a 100 percent evaluation for the veteran's heart 
disability, effective July 6, 1991.  

The veteran died on January [redacted], 1995.  The appellant, 
who is recognized as the veteran's surviving spouse for VA 
purposes, completed VA Form 21-534, "Application For Dependency 
and Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse or Child (Including Death Compensation if 
Applicable)."  Such was timely received by the RO on 
February 6, 1995.  A review of the record reflects that the 
RO thereafter awarded the appellant dependency and indemnity 
compensation (DIC) benefits, as well as burial benefits, and 
funeral and transportation expenses.  

In a statement dated in June 1995, the appellant indicated 
that she had not received her accrued benefits.  In May 1996, 
the appellant submitted a statement in which she indicated 
entitlement to an earlier effective date for the assignment 
of a 100 percent evaluation for the veteran's heart disease, 
retroactive to 1986.  The appellant stated that such would 
entitle her to additional DIC benefits. 

The RO, in a letter dated in October 1996, informed the 
appellant that her May 1996 statement was not a timely claim 
for accrued benefits, having been received more than one year 
after the veteran's death.  The appellant appealed.  The 
Board, in its decision dated in June 1998, determined that 
the appellant's application for accrued benefits was timely 
filed, see 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.152, 3.1000(c) (1998), and thereby remanded the 
claim for RO consideration.  The Board specifically requested 
the RO to clarify the nature and amounts of benefits that had 
already been allowed, particularly to clarify whether any 
accrued benefits had been awarded, and to formally adjudicate 
the appellant's claim of entitlement to additional benefits, 
termed as "accrued benefits."

During the pendency of the remand, a copy of an RO letter to 
the appellant, dated in November 1995, was incorporated into 
the claims file.  That letter includes notice to the 
appellant of payment of in excess of $18,000 of "VA benefits 
due and unpaid" at the time of the veteran's death.  Such 
reflects payment of accrued benefits.

Presumably, the appellant's claim of entitlement to 
additional benefits as the veteran's surviving spouse is 
based on The Veterans' Benefits Act of 1992, Public Law 102-
568, as codified at 38 U.S.C.A. § 1311(a)(1),(2), which 
provides that the rate of DIC benefits paid shall be 
increased ce-connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  See 38 C.F.R. 
§ 3.5(e)(1) (1998).  The veteran died in January 1995; 
therefore, for the appellant to be eligible for increased 
benefits based on the above cited provision, the veteran's 
heart disability would have had to have been rated 100 
percent disabling from at least January 1987.  

In August 1998, the RO issued a supplemental statement of the 
case, phrasing the issue as entitlement to service connection 
for arteriosclerotic heart disease, status post myocardial 
infarction of the veteran earlier than July 6, 1991, so that 
the veteran's surviving spouse may be entitled to greater DIC 
benefits.  The RO cited as evidence a final Board decision 
dated in May 1991, and the Board remand dated in June 1998.  
Laws and regulations cited included 38 C.F.R. §§ 3.5, 3.461, 
pertaining to DIC benefits; and 38 C.F.R. § 20.1100, 
pertaining to the finality of Board decisions.  In its 
reasons and bases, the RO noted that the Board had denied an 
increased evaluation for the veteran's heart disease in its 
May 1991 decision and that the veteran had reopened his claim 
on July 16, 1991.  The RO explained that following the 
veteran's death, the appellant was awarded DIC benefits 
effective January 1, 1995, and was also awarded accrued 
benefits under 38 U.S.C.A. § 5121.  The RO clarified that the 
appellant's May 1996 implied claim for increased benefits 
should have been denied for the reason that the effective 
date of the 100 percent evaluation assigned to the veteran' 
heart disease was based on the date the veteran reopened his 
claim.  Although the RO included laws and regulations 
pertinent to finality, the RO did not advise the appellant of 
the laws and regulations pertinent to the determination of 
effective dates.


Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
to ensure that the appellant has been afforded due process, 
the case is returned to the RO for the following:

The RO should issue the appellant a 
supplemental statement of the case that 
includes all laws and regulations 
potentially applicable to the issue of 
entitlement to additional benefits based 
on an earlier effective date for the 
assignment of a 100 percent evaluation 
for the veteran's heart disability.  In 
particular, the RO should include laws 
and regulations governing the assignment 
of effective dates of awards.  The 
appellant should be given the opportunity 
to respond to the supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 6 -


